Exhibit 99 (b) BALANCE SHEETS BOK FINANCIAL CORPORATION (In thousands) March 31, December 31, March 31, (Unaudited) (Unaudited) (Unaudited) ASSETS Cash and due from banks $ $ $ Funds sold and resell agreements Trading securities Investment securities Available for sale securities Fair value option securities Residential mortgage loans held for sale Loans: Commercial Commercial real estate Residential mortgage Consumer Total loans Less allowance for loan losses ) ) ) Loans, net of allowance Premises and equipment, net Receivables Goodwill Intangible assets, net Mortgage servicing rights, net Real estate and other repossessed assets Bankers' acceptances Derivative contracts Cash surrender value of bank-owned life insurance Receivable on unsettled securities sales Other assets TOTAL ASSETS $ $ $ LIABILITIES AND EQUITY Deposits: Demand $ $ $ Interest-bearing transaction Savings Time Total deposits Funds purchased Repurchase agreements Other borrowings Subordinated debentures Accrued interest, taxes, and expense Bankers' acceptances Due on unsettled securities purchases Derivative contracts Other liabilities TOTAL LIABILITIES Shareholders' equity: Capital, surplus and retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY Non-controlling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ AVERAGE BALANCE SHEETS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands) Quarter Ended March 31, December 31, September 30, June 30, March 31, ASSETS Funds sold and resell agreements $ Trading securities Investment securities Available for sale securities Fair value option securities Residential mortgage loans held for sale Loans: Commercial Commercial real estate Residential mortgage Consumer Total loans Less allowance for loan losses ) Total loans, net Total earning assets Cash and due from banks Cash surrender value of bank-owned life insurance Derivative contracts Other assets TOTAL ASSETS $ LIABILITIES AND EQUITY Deposits: Demand $ Interest-bearing transaction Savings Time Total deposits Funds purchased Repurchase agreements Other borrowings Subordinated debentures Derivative contracts Other liabilities TOTAL LIABILITIES Total equity TOTAL LIABILITIES AND EQUITY $ STATEMENTS OF EARNINGS - UNAUDITED BOK FINANCIAL CORPORATION (In thousands, except per share data) Quarter Ended March 31, Interest revenue $ $ Interest expense Net interest revenue Provision for (reduction of) allowances for credit losses – Net interest revenue after provision for credit losses Other operating revenue Brokerage and trading revenue Transaction card revenue Trust fees and commissions Deposit service charges and fees Mortgage banking revenue Bank-owned life insurance Other revenue Total fees and commissions Gain (loss) on other assets, net ) ) Gain (loss) on derivatives, net ) ) Gain (loss) on fair value option securities, net ) ) Gain on available for sale securities, net Total other-than-temporary impairment losses ) – Portion of loss recognized in (reclassified from) other comprehensive income ) ) Net impairment losses recognized in earnings ) ) Total other operating revenue Other operating expense Personnel Business promotion Professional fees and services Net occupancy and equipment Insurance Data processing and communications Printing, postage and supplies Net losses and operating expenses of repossessed assets Amortization of intangible assets Mortgage banking costs Change in fair value of mortgage servicing rights ) ) Other expense Total other operating expense Net income before taxes Federal and state income taxes Net income Net income (loss) attributable to non-controlling interest ) (8
